 


109 HR 3275 IH: United States Army Relief Act of 2005
U.S. House of Representatives
2005-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3275 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2005 
Mrs. Tauscher (for herself and Mr. Udall of Colorado) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to provide for an increase in the minimum end-strength level for active duty personnel for the United States Army, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Army Relief Act of 2005.
2.FindingsCongress makes the following findings:
(1)The 2004 National Military Strategy of the United States assigns the Army the task of operating with the other Armed Forces to provide for homeland defense, deter aggression forward from and in four different regions around the world, conduct military operations in two overlapping but geographically disparate major campaigns, and win decisively in one of those campaigns before shifting focus to the next one.
(2)The Chairman of the Joint Chiefs of Staff, General Richard Myers, has directed that the Army must be able to win decisively in one theater, even when it is committed to a number of other contingencies.
(3)While Congress lauds the current efforts by the Administration to reduce demands upon ground forces by continuing to pursue the transformation of the United States military as a whole, the recent experiences of the Army in Iraq serve to underscore the fact that there is, as of yet, no substitute for having sufficient troops to conduct personnel-intensive post-conflict missions.
(4)The current force requirements posed by the ongoing operations in Iraq, Afghanistan, and elsewhere as part of the Global War on Terror are unsustainable for the long term and undermine the ability of the United States military to successfully execute the National Military Strategy.
(5)Although the burden may be a heavy one, we as a nation and as a people must not, will not, shy away from our engagement in world affairs to defend our interests and to defend those who are themselves defenseless.
(6)Our engagement in Afghanistan, Iraq, and the greater Middle East is, as Secretary of State Condoleezza Rice stated, a generational one.
(7)Although our commitments in this region—and around the world—are vital, the Army has been overused according to the Chief of the United States Army Reserve.
(8)The Army currently has approximately 499,000 active duty troops, and these are backed up by nearly 700,000 members of the Army National Guard and the Army Reserve.
(9)This number is a third less than the force level on hand when the first Persian Gulf War was fought in 1991.
(10)Approximately 150,000 of these troops are in Iraq. Nearly 10,000 troops are in Afghanistan. 1,700 serve in Kosovo. 37,000 serve on the Korean peninsula.
(11)As of 2005 the relationship between the total number of troops and the number of operationally deployed troops has resulted, as the commanding general of the 18th Corps of the Army at Fort Bragg remarked in 2004, in an active-duty force that is stretched extraordinarily thin.
(12)A former Army Deputy Chief of Staff has stated that in light of the growing operational demands upon it in the strategic environment after September 11, 2001, that the Army is too small to do its current missions.
(13)That former Army Deputy Chief of Staff further stated that the current size of the Army, coupled with the current demands upon it, has resulted in a loss of the resiliency to provide either strategic balance—what you need if some other thing flares up—or to be able to give a respite as the troops rotate back from overseas areas where they’ve been in combat.
(14)In its attempts to fulfill its missions with too few troops, the Army has risked damaging the force significantly or even breaking it in the next five years, according to a division commander during Operation Desert Storm.
(15)In a December 2004 letter to the Chief of Staff, United States Army, the Chief of the United States Army Reserve wrote that the current demands of operations in the Middle East were spreading the Reserve force too thin and that his command was in grave danger of being unable to meet other missions abroad or domestically, and that the Army Reserve was rapidly degenerating into a broken force.
(16)The letter referred to in paragraph (15) was intended, the Chief of the United States Army Reserve wrote, not to sound alarmist…[but]…to send a clear, distinctive, signal of deepening concern to his superiors.
(17)In addition to hampering the ability of the Army to successfully complete the missions assigned to it, this overuse has significant consequences for domestic homeland security operations.
(18)A disproportionate number of Federal, State, and local first responders are also members of the National Guard or Reserve.
(19)At a time of strain for large municipalities struggling to secure their infrastructure against the threat of terrorism, the drain on available personnel as well as budgets is unacceptable.
(20)An increase of the end-strength of the Army is in the best interests of the people of the United States and their interests abroad, and is consistent with the duties and obligations of Congress as set forth in the Constitution.
(21)An increase of 100,000 troops over the permanently authorized level for the Army for fiscal year 2004 of 482,000 troops will provide a long-term, lasting solution to the current operational constraints and future mission requirements of the Army.
(22)Progress was made toward that solution when Congress authorized an increase of 20,000 troops in the end-strength of the Army for fiscal year 2005 in the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375).
(23)An increase in the permanent authorized end-strength for the Army of 80,000 troops is required to meet the 100,000-troop increase level that will provide a lasting, long-term solution to personnel problems currently being experienced by the Army.
(24)This number will equip the Army with sufficient personnel so that it may not only engage in a stabilization operation like Iraq, but so that it may do so while maintaining optimal troop rotation schedules.
(25)This conclusion is supported by the November 2003 testimony of the Director of the Congressional Budget Office, Douglas Holtz-Eakin, before the Committee on Armed Services of the House of Representatives.
3.Increase in end-strength for the armySection 691 of title 10, United States Code, is amended by adding at the end the following new subsection:

(e)Notwithstanding subsection (b)(1), the authorization for the number of members of the Army at the end of each fiscal year as follows shall be not less than the number specified for such fiscal year:
(1)Fiscal year 2006, 522,400.
(2)Fiscal year 2007, 542,400.
(3)Fiscal year 2008, 562,400.
(4)Fiscal year 2009, 582,400.
(5)Any fiscal year after fiscal year 2009, 582,400.. 
 
